Opinion by
Ford, J.
From the record, it appeared that the entry involved was selected for the purpose of making up a test case as to the proper value of the merchandise involved; that both the petitioner and its counsel had several conferences with the appraiser and, not being able to agree upon a value, they selected the entry herein for a test case; and that the petitioner cooperated fully with the customs officials, giving them all the information it was able to secure. Based upon the facts in the case, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was, therefore, granted.